Title: From George Washington to Brigadier General Francis Nash, 5 August 1777
From: Washington, George
To: Nash, Francis



Sir
Philadelphia 5 august 1777.

Immediately on the receipt of this you will Embark your Brigade with the Artillery belonging to it, and also Colo. Proctors Corps; you are to proceed to Trenton and there wait till you receive further orders. With respect to Waggons, if you have not a sufficient number for the use of the Brigade, you will make application to Colo. Miflin, who will furnish you; they are to be order’d to meet you at Trenton. I must recommend it to you to pay strict attention to the quantity of Baggage that will be carried both by the Officers and men too many of whom, I have found, have a superfluous stock; the ill consequences of over loading the Men, especially at this season, and other inconveniencies attending it, you must be sensible of and have only to request your notice of it, and that you will at all times when Marching, and in Camp, do every thing in your Power to prevent your Men from injuring the Inhabitants in the least. I am &c.

G. W——n

